COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


REGINALD C. WILSON
                                                                        MEMORANDUM OPINION *
v.      Record No. 2405-11-2                                                PER CURIAM
                                                                            MAY 15, 2012
VIRGINIA STATE BOARD OF ELECTIONS


                   FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                Beverly W. Snukals, Judge

                  (Reginald C. Wilson, pro se, on briefs).

                  (Kenneth T. Cuccinelli, II, Attorney General; Wesley G. Russell, Jr.,
                  Deputy Attorney General; Guy W. Horsley, Jr., Special Assistant
                  Attorney General, on brief), for appellee.


        Reginald C. Wilson (Wilson) appeals the decision by the circuit court affirming a decision

of a hearing officer with the Department of Employment Dispute Resolution under the statutory

grievance procedure for state employees pursuant to Code § 2.2-3000 et seq. The circuit court

affirmed the hearing officer’s decision sustaining Wilson’s termination as a business manager with

the State Board of Elections. On appeal to this Court, Wilson argues that (1) the circuit court erred

in (a) finding that he had not provided any evidence that the hearing officer violated the law and had

failed to identify any statute or provision that was violated and (b) affirming the ruling of the

hearing officer and dismissing his appeal with prejudice, (2) the hearing officer lost his impartiality

and should have recused himself after reviewing a report by a cabinet secretary, (3) the ruling by the

hearing officer blaming him for using state funds to repay the Department of Health and Human

Services was contradictory to the law because it was not supported by substantial evidence, (4) the


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
elevation of a Group I offense to a Group II offense was contradictory to law because it was not

supported by substantial evidence, and (5) the hearing officer’s determination that he was not a

victim of retaliation was not supported by substantial evidence.

       We have reviewed the record, the circuit court’s order, and the hearing officer’s decision

and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

hearing officer in his final report, see In re: Case No: 9518/9519, (June 15, 2011), as affirmed by the

circuit court, see Wilson v. Virginia State Bd. of Elections, Case No. CL11-4437 (Nov. 3, 2011). 1

We dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before this Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                            Affirmed.




       1
         This Court will not consider Wilson’s argument that the hearing officer should have
recused himself because he read a certain report by a cabinet secretary as there is no evidence in
the record Wilson requested that the hearing officer recuse himself. See Rule 5A:18. Moreover,
the record does not reflect any reason to invoke the good cause or ends of justice exceptions to
Rule 5A:18.
                                               -2-